Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 03, 2022

The Court of Appeals hereby passes the following order:

A22A1255. ARIENNE BATTISTE RICHARDS et al. v. KEVIN M. WATKINS.

      This appeal arises out of a dispossessory action filed by Kevin M. Watkins
against Arienne Battiste Richards and Annie Battiste (“Tenants”). Claiming they had
an interest in the property in question, the Tenants filed a counterclaim against
Watkins and a notice of lis pendens as to the property. After all claims were resolved
against the Tenants, the trial court issued an order canceling the notice of lis pendens.
The Tenants appealed that order, but their appeal was dismissed after they failed to
file a brief. Case No. A22A0036 (dismissed February 7, 2022). Following remittitur,
the trial court entered an order dismissing the Tenants’ notice of appeal. The Tenants
then filed the current appeal from the trial court’s order.
      This Court’s order dismissing the Tenants’ original appeal from the order
canceling the notice of lis pendens operated to affirm the judgment of the trial court.
Williams v. State, 335 Ga. App. 468, 469 (1) (781 SE2d 791) (2016). See also Aetna
Casualty & Surety Co. v. Bullington, 227 Ga. 485, 485 (2) (181 SE2d 495) (1971).
And “it matters not that the dismissal of [the Tenants’] previous appeal did not reach
the merits of [their] claim because the dismissal, nevertheless, constitutes binding law
of the case.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011). Given that
the Tenants are not entitled to a second opportunity to appeal the order canceling the
notice of lis pendens, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/03/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.